department of the treasury internal_revenue_service washington d c government entities division sep uniform issue list teprk is legend taxpayer a taxpayer b ira x amount a account b account c financial_institution a financial_institution b financial_institution c individual dear this is in response to your request dated date supplemented by correspondence dated date and date submitted on your behalf by page your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b married and filing a joint income_tax return represent that taxpayer a received a distribution from ira x totaling amount a taxpayer a and taxpayer b state that taxpayer a's failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial_institution a which led to the placement of amount a into two separate non-ira accounts taxpayer a and taxpayer b further assert that amount a has not been used for any other purpose taxpayer a represents that prior to november 20’ he discussed investing the excess cash in ira x with his financial advisor individual of financial_institution a individual informed taxpayer a that financial_institution a could not provide an appropriate investment option that would yield a rate of return that was equal to or better than the rates offered by certificates of deposit cds at various banking institutions individual further advised taxpayer a that taxpayer a should transfer the distribution to his checking account and then purchase the cds directly from the selected financial institutions on november distribution of amount a in the form of a personal check from financial_institution a with the intent to establish rollover ras at financial_institution b and financial_institution c that same day taxpayer a deposited half of amount a into account b at financial_institution b on december into account c with financial_institution c both accounts were opened jointly in the names of taxpayer a and taxpayer b taxpayer a and taxpayer b did not discover that amount b and amount c had been deposited into non-ira accounts until after receiving form 1099-r from the internal_revenue_service in february on february b and account c respectively back to ira x taxpayer a deposited the other half of amount a taxpayer a transferred the amounts in account taxpayer a received a and march an affidavit submitted by individual financial advisor to taxpayer a and taxpayer b indicates that amount a was erroneously deposited into two non-ira accounts because individual failed to adequately advise taxpayer a regarding the ira rollover accounts and to ensure that the funds were actually deposited into rollover _ iras as taxpayer a had intended based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross page income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the internal_revenue_service the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the page amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount a from ira x to another ira taxpayer a has stated that he wished to achieve the highest_rate of return in an appropriate investment vehicle and opted to pursue an investment in certificates of deposit at another institution despite the fact that the assets in ira x were under professional management at the time individual had no duty to ensure that the rollovers were completed correctly once the funds were distributed to taxpayer a in fact when taxpayer a took distribution of amount a into his personal checking account to self-direct his funds even though he intended to rollover amount a into another ira he assumed the risk of doing so without benefit of professional advice therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the november distribution to taxpayer a of amount a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with form_2848 on file in this office if you wish to inquire about this ruling please contact at se t ep ra t3 please address all correspondence to sincerely ph b wms laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
